Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	Response to election of species requirement filed 12/21/2021 is acknowledged.  Applicants have elected, the species of claim 4.   Claims 9,10, and corresponding claims 20,21 are withdrawn from further consideration under 37 C.F.R. 1.142(b) as not readable on the elected species, there being no allowable generic claim.   
	Claims 1-8,11-30 are under consideration. 

Information Disclosure Statement

	
Applicants’ Information Disclosure Statements filed  06/04/2021 and 10/05/2021 have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1,15,20,25, and claims dependent thereupon,  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
	The claims addresses “generating compounds comprising  a sequence” (emphasis added).  While it is clear what is the meaning of term sequence with regard to peptide compounds (which seem to be the focus of the invention), it is not clear what it means with regard to other “candidate drugs” that do not have a sequence of repetitive units.
Please clarify via clearer language.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:


Claims 1-8,11-30 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be 

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims 1-8,11-24 recite a method (claim 1, and claims dependent thereupon), a system (claim 15, and claims dependent thereupon), and tangible computer-readable medium (claim 20, and claims dependent thereupon),  thus said claims are properly drawn to one of the four statutory categories of invention.  

Claims 25-30 are drawn to an “artificial intelligence engine”. While the claims mention processing device executing the “artificial intelligence engine”, the “artificial intelligence engine”  itself is not defined by the specification to comprise any particular structural features except “modules” (paragraphs [75]-[79], Fig. 1B-D).  And the “modules” are defined and exemplified in the specification such that they can be nothing more than pieces of software. Software, per se, is not statutory subject matter (see MPEP 2106 and In re Nuijten, 500 F.3d 1346, 84 USPQ 2d 1495 at 1500 (Fed. Cir. 2007)).  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims 1-8,11-24 recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include  generating a graph with plurality of nodes reflecting information about compounds,  providing description for each of the plurality of candidate drug compounds at the plurality of nodes in the knowledge graph, determining a shape of the representation (i.e., a shape of information representation, such as an amorphous blob – see, e.g., paragraph [145]), determining a “slice”  of shape of the information (i.e., “ a combination of a portion of any of the information, such as the structural information, physiochemical properties, semantic information – see, e.g., paragraph [145]) and dimension included thereof, making conclusion on  effectiveness of a biomedical feature of the slice.
  
The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting method as computer-implemented, nothing in the claim element precludes the steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Likewise, the recitation of “an artificial intelligence engine”, without clearly defining the steps that are clearly rooted 

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.
The additional element of using a computer processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Likewise, addressing an “artificial intelligence engine” which is described as a combination of computational modules (creator module, descriptor module, knowledge graph, etc.; see paragraphs [075]-[079], Fig. 1B, for example) is a mere instructions to apply an exception using a generic computer component that cannot provide an inventive concept. There is no inventive concept beyond the abstract idea of correlating and comparing data.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.  The additional element of using an “artificial intelligence engine” (if it is to be considered as element in addition to claim elements drawn to abstract idea) is viewed either as a token element used for its intended purpose, and therefore is not improved.
The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

The dependent claims do not provide an inventive concept beyond the abstract idea.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.



Claims 15-19 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 20-24 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
With regard to use of “artificial intelligence engine”, as addressed above, the  “artificial intelligence engine”,  is not defined by the specification to comprise any particular structural features except “modules” (see paragraphs [075]-[079], Fig. 1B, for example) – thus the “artificial intelligence engine”, or components thereof, such as a “creator module”,  is not an additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Still, even if the “artificial intelligence engine”, was considered as an additional element that is sufficient to amount to significantly more than the judicial exception, such additional element is a well-understood, routine and conventional activity used in computational methods in bioinformatics to design drug molecules.  See 

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. microbiome analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a 

Claims 1-8,11-30  are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiang et al. (J. Med. Chem. 2020, 63, 8749−8760; published August 13, 2019)

Xiong et al. teach graph neural network (Attentive FP) for molecular representation that uses a graph attention mechanism to learn from relevant drug discovery data sets. Molecular representation of drug compounds may include. a wide range of molecular information, such as structural, activity and semantic information. Physical chemistry properties measured by water solubility, solvation free energy, and lipophilicity. The bioactivity data describe either direct or indirect effects of chemical compounds.   For example, for the molecule embedding, all of the atom embeddings are aggregated by assuming a super virtual node that connects all the  state vector is the learned representation that encodes structural information about the molecular graph, followed by a task dependent layer for prediction. Graph neural networks (GNNs) use neural network methods to process graph-structured data such as biological protein−protein interaction (PPI) networks, and molecular graph structures. GNNs encompass an iterative procedure using recursive neural networks that agglomerates the “messages” of nodes from nearby to distant.. Attention mechanism is applied to the graph is to obtain a context vector for the target node by focusing on its neighbors and local environment. The process can be categorized into three operations, (1) alignment, (2) weighting, and (3) context.  Bayesian optimization is used to find the appropriate sets of hyper parameters and focuses the search process on the most promising sets of 

Xiong et al. does not teach determining shape of representation of drug compounds, or identifying a slice thereof.  Per instant invention a “shape” is dimensions of representation of data and a slice is “ a combination of a portion of any of the information”, and “the term "slice" and "candidate drug compound" may be used interchangeably” (see paragraph [145]).  Data in Xiong et al. are presented as combination of layers (Figure 1) and based on criteria preferred compounds (i.e., a slice) or features with higher correlation (i.e., a slice) are identified (e.g., Figure 2).  Thus, it would be obvious that the steps in Xiong et al. may be addressed as determining shape of representation of drug compounds. or identifying a slice thereof.

With regard to claim 2, Xiong et al. address utilizing attention mechanism utilizing applying weight factors.
With regard to claim 4, Xiong et al. describe using benchmark analysis. 
With regard to claim 8, Xiong et al. teach concatenating plurality of encodings in a vector.
With regard to claims 15,20, and claims depending thereof, Xiong et al. is a computer-implemented method using artificial intelligence; as such computer system for practicing method and computer-readable medium encoding instructions for the method are necessarily taught by the reference.

With regard to claims 2-8,11-14, 16-19, 21-30, if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as it teaches some aspects of the invention and may be useful as 103(a) references:

Hodgkin (Mol. Modell. Drug Des. (1994), 137-69), or Peiretti et al. (“Artificial Intelligence: The Future for Organic Chemistry?” ACS Omega, 2018, 3 (10), 13263-13266) review use of artificial intelligence in drug design. 
Guney et al. ("Network-based in silico drug efficacy screening" Nature Communications, 7 (1) (2016), p. 1-13) teach AI-enhanced drug optimization applied to the repurposing of existing drugs in new indications

Vamathevan et al. (Nature Reviews Drug Discovery, 18, pages 463–477, 2019) teach that all stages of drug discovery and development utilize artificial intelligence and 


Rifaioglu et al. ("Recent applications of deep learning and machine intelligence on in silico drug discovery: methods, tools and databases" Brief Bioinform, 20 (5), 2019, pp. 1878-1912) teach that machine-learning methods  are now applied to train neural networks on ligand-based virtual screens to identify and optimize drugs interacting with candidate therapeutic targets, predict their absorption, distribution, metabolism, excretion, and toxicity (ADMET) characteristics, or repurpose existing molecules.

Liu et al. ("Retrosynthetic reaction prediction using neural sequence-to-sequence models" ACS Cent Sci, 3 (10), 2017, pp. 1103-1113) teach use of deep learning to support retrosynthesis analysis using a sequence-to-sequence-based model, in which the chemical structure is described as SMILES for RNN, and the reactant and product are linked as a pair in an encoder decoder.

Endo et al. (20030103675) teach using an autoencoder of the artificial intelligence engine to compress the concatenated vector from a higher-dimensional vector to a lower-dimensional vector.
Leamer (Carnegie-Rochester Conference Series on Public Policy 22 (1985) 255304v) teach vector autoregressions for causal inference.

--

Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


mlb